IN THE SUPREME COURT OF THE STATE OF DELAWARE

JACI< BUTLER, JR.,' §
§ No. 658, 2015
Petitioner Below, §
Appellant, § Court Below-Fa.tnily Court of
§ State of Delaware in and for
v. § New Castle County
§
JESSICA LYNN EVANS, § File No. CNl4-04998
§ Pet. Nos. 15-10762
Respondent Below , § 15-10766
Appellee. §

Submitted: April 15, 2016
Decided: June 14, 2016

Before VALII-IURA, VAUGHN and SEITZ, Justices.
0 R D E R

This 14"' day of June 2016, upon consideration of the parties’ briefs and the
Family Court record, it appears to the Court that:

(1) The parties, Jack Butler, Jr. and Jessica Lynn Evans, are the parents of
a child bom in 2011. On January 30, 2015, following a hearing on Butler’s and
Evans’ cross~petitions for protection from abuse ("PFA"), the Family Court issued
a Consent Order without a finding of abuse. The Consent Order provided, in
relevant part, that Butler and Evans agreed to stay 100 yards away from each other

and to not contact each other in any way. The Consent Order also granted Evans

' By Order dated November 5, 2015, the Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).

visitation, on a temporary basis, subject to the filing of a petition for visitation for a
full determination on the merits. Under the Consent Order, Evans was to have
visitation with the child every weekend, from Saturday at 9:00 a.m. through
Sunday at 6:00 p.m. The child’s patemal grandmother was to facilitate the child’s
pick-up and drop-off.

(2) On April l7, 20l5, Butler filed a motion for contempt of the Consent
Order and a motion to "modify, extend or vacate" the Consent Order. In the
motion for contempt, Butler alleged that Evans showed up at his house on
Saturday, April ll, 2015, in violation of the Consent Order. In the motion to
"modilj/, extend or vacate," Butler asked the court to dismiss a prior order finding
him in contempt of the Consent Order and to modify the Consent Order so that the
terms of Evans’ visitation_specifically, where and with whom the visitation could
take place-- reflected the intent of the parties on January 30, 201 5.

(3) On May 4, 20l5, Butler and Evans appeared before a Commissioner
for a hearing on Butler’s motions. At the conclusion of the hearing, the
Commissioner issued orders denying the motions.

(4) Butler filed a request for review of the Commissioner’s orders. After
reviewing the May 4, 2015 hearing transcript, the Family Court issued an order

dated December l, 2015, affirming the denial of the motions and entering the

Commissioner’s orders as the final orders of the court. On the motion for

contempt, the Family Court ruled:

The Commissioner correctly found after that hearing that
[Evans] did not violate the PFA because, although she
was at [Butler’s] home on 4/11/15 with the police, it was
because [Butler] had not arranged visitation with the
patemal grandmother as mandated by the PFA. [Butler]
admitted at the hearing that he would not allow the child
to visit that day and that he was with her at the park
instead of having her ready for [Evans’] visitation.

On the motion to modify, the court ruled:

The Court also affirms the Commissioner’s denial of
[Butler’s] request for Modiflcation of Visitation. First, it
is now moot because the cross Consent PFAs were
eventually amended by agreement of the parties on
6/15/15 so they are consistent with the 1/30/ 15 temporary
contact order and the matter was again addressed in this

Court’s 7/29/ 15 Order. Nevertheless, on 5/4/15, before
the matter was moot, the Commissioner correctly

declined to grant [Butler’s] Petition to Modify Visitation
because the parties could not agree on how to modify it.
(5) When a party files a timely request for review of a Commissioner’s
order, the Family Court must conduct a de novo review of the record to determine
if the Commissioner’s order should be accepted, rejected, or modit`led.z This

Court’s review of a Family Court order, including an order on a request for review

of a Commissioner’s order, extends to the facts and the law as well as to the

inferences and deductions made by the trier of fact."’ If the Family Court has
correctly applied the law, our standard of review is abuse of discretion." When the
determination of facts tums on a question of the credibility and the acceptance or
rejection of the testimony of witnesses appearing before the trier of fact, we will
not substitute our opinion for that of the trier of fact.s

(6) Having careiially considered the parties’ submissions on appeal and
the Family Court record, including the transcript of the hearing on May 4, 2015,
we conclude that the Family Court did not err or abuse its discretion when it
affirmed the denial of Butler’s motions and accepted the Commissioner’s orders as
the final orders of the court. The Family Court properly concluded that there was
support in the record for the Commissioner’s determination that Evans was not in
contempt of the Consent Order and that, at the time of the hearing on May 4, 2015,
Butler and Evans could not agree on how to modify the Consent Order.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

 

3 Kraf v. Mason, 2010 WL 5341918 (Del. Dec. 20, 2010) (citing Soh's v. Tea, 468 A.Zd 1276,
1279 (Del. 1983)).

4 King v. Booker, 2015 WL 4985367 (Del. Aug. 20, 2015) (citing Jones v. Lang, 591 A.Zd l85,
186 (Del. l99l)).

5 Wheatley v. Wheatley, 1996 WL 145975 (Del. Mar. 21, 1996) (quoting Wrfe (J.F`.I/`.) v.
Husband (O. W. V., Jr.), 402 A.Zd 1202, 1204 (Del. 1979)).

4